Citation Nr: 0937730	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg or knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for prostate cancer. 

7.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 of record shows active duty service 
from July 1976 to June 1979, with 2 years, 11 months, 9 days 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and January 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notices of disagreement were received 
in April 2006 and March 2007, statements of the case were 
issued in June 2006 and June 2007, and substantive appeals 
were received in July 2006 and July 2007.

A July statement from the Veteran appears to raise a claim of 
service connection for right elbow disability.  This matter 
is referred to the RO for appropriate action. 

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In a 1984 claim for educational benefits as well as his 2005 
claim for compensation benefits, the Veteran reported that 
his active duty service began in 1973.  As noted in the 
introduction, a DD Form 214 of record refers to prior active 
service.  The nature of the prior service is not clear, and 
the claims file does not include any service treatment 
records prior to 1976.  Under the circumstances, the Board 
believes further development is necessary before a merits 
decision may be entered on any of the appellate issues. 

Moreover, service treatment records which are in the claims 
file suggest injuries or symptomatology pertinent to issues 
on appeal.  Although not entirely clear, the representative 
has also argued that some of the symptoms may be related to 
current hearing loss.  In order to fully assist the Veteran, 
the Board believes that VA examinations should be conducted 
to ascertain the nature and etiology of the claimed 
disabilities. 

Finally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements for all issues on 
appeal.  In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA, as 
outlined by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to clarify the dates and nature of the 
prior active service reported on the 
Veteran's DD Form 214.  If it is 
determined that the Veteran did have prior 
active duty service, then a request should 
be made for service treatment records for 
that period of service.  

2.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for all issues 
remaining on appeal.  This letter should 
advise the Veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

3.  The Veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the several 
disabilities on appeal.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  Any 
tests deemed medically advisable should be 
accomplished.  

     a)  The appropriate examiner should 
clearly report a medical diagnosis for any 
pertinent disability found on examination; 
if the claimed disability is not present, 
the appropriate examiner should clearly 
report that the claimed disability cannot 
be currently diagnosed.  

     b)  As to each claimed disability 
found on examination, the appropriate 
examiner should respond to the following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
current disability was first manifested 
during the Veteran's active duty service 
or is otherwise causally related to such 
service?

The appropriate examiner should provide a 
clear rationale that includes a discussion 
of the facts and the medical principles 
involved.

4.  The RO should then review the expanded 
record under a merits analysis to 
determine if service connection is 
warranted for the claimed disabilities.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


